Title: From Alexander Hamilton to the Directors of the Society for Establishing Useful Manufactures, [16 January 1792]
From: Hamilton, Alexander
To: Directors of the Society for Establishing Useful Manufactures



[Philadelphia, January 16, 1792]

I certify that Mr. Mort and Mr. Hall who have been engaged on behalf of the Society for establishing useful Manufactures, informed me, while the Subscriptions were pending, that they wished to become Subscribers, the One in the sum of Eight, the other of six thousand Dollars; but that it would probably not be convenient to advance the first payment, at the time required: To which I answered, that I did not doubt the Directors of the Society would, if they should respectively subscribe the sums, be perfectly disposed to accommodate them on the subject of the payment in question, and that I was persuaded they might freely subscribe on that supposition. I was willing to encourage their Subscription, concerning it for the interest of the Society, that they should be concerned in it’s success as Proprietors.
Philadelphia   January 16. 1792
Alexander Hamilton

